department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list se ep rats nov legend taxpayer a ira x dear amount n account b amount m financial_institution v this is in response to your letter dated december in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal - revenue code code taxpayer a maintained an individual_retirement_account ira ira x with financial_institution v taxpayer a over age asserts that on date he received a distribution of amount n from ira x taxpayer a asserts that his failure to accomplish a rollover of amount n was due to a miscommunication with financial_institution v which caused a duplicate required_minimum_distribution for year taxpayer a further represents that amount n has not been used for any other purpése the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a believing that his required_minimum_distribution for had not been made as requested went online and requested a distribution of amount m from ira x on date financial_institution v issued a check in amount n to taxpayer a and he deposited the check on date into his checking account the difference between amount m and amount n is one dollar taxpayer a believed that the check issued on date was related to his date distribution request when in fact his distribution request actually resuited in a transfer being made on date from ira x to account b the check issued on date was actually for the year required_minimum_distribution upon receiving his form 1099-r for taxpayer a realized that there had been a miscommunication regarding the required_minimum_distribution for year taxpayer a immediately issued a check to financial_institution v to restore the duplicate distribution but financial_institution v returned the check because the 60-day period had expired for completing the rollover based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that his failure to accomplish a rollover of amount m was due to a miscommunication with financial_institution v which caused a duplicate required_minimum_distribution for year therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount n to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely a werh -- laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
